Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CERTIFICATIONS PURSUANT TO SECTION 906 EX-99.906CERT CERTIFICATION R. Jay Gerken, Chief Executive Officer, and Frances M. Guggino, Chief Financial Officer of Legg Mason Partners Money Market Trust - Citi Tax Free Reserves (the Registrant), each certify to the best of his knowledge that: 1. The Registrants periodic report on Form N-CSR for the period ended February 28, 2009 (the Form N-CSR) fully complies with the requirements of section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Chief Executive Officer Chief Financial Officer Legg Mason Partners Money Market Trust - Legg Mason Partners Money Market Trust - Citi Tax Free Reserves Citi Tax Free Reserves /s/ R. Jay Gerken /s/ Frances M. Guggino R. Jay Gerken Frances M. Guggino Date: May 7, 2009 Date: May 7, 2009 This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. § 1350 and is not being filed as part of the Form N-CSR with the Commission.
